        Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 1 of 46 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ROGER SHEKAR,                                     )
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )    No.
                                                   )
 RUBEN CASTILLO, GINO AGNELLO,                     )    Formerly Case No. 19 L 201,
 JASON WOJDYLO, [DEPUTY                            )    Circuit Court of Kane County, Illinois
 MARSHAL] DAMMONS, COLLINS                         )
 FITZPATRICK, and THOMAS BRUTON,                   )
                                                   )
                                Defendants.        )

                  NOTICE OF REMOVAL OF A CIVIL ACTION AND
               SUBSTITUTION OF THE UNITED STATES AS DEFENDANT

  To:     Thomas M. Hartwell                              Roger Shekar
          Clerk of the Circuit Court of Kane County       950 Plum Grove
          540 Randall Road                                P.O.Box 681085
          St. Charles, Illinois 60174                     Schaumburg, Illinois 60168-4085

         The United States, by its attorney, John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, submits this notice of removal of the above-captioned civil action

from the Circuit Court of Kane County, Illinois, to the United States District Court, Northern

District of Illinois, pursuant to § 2679 of the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

1346(b), 2671-2680, and in support thereof states the following:

         1.     On April 19, 2019, plaintiff commenced the above civil action against United States

District Judge Rubén Castillo, Seventh Circuit Court of Appeals Clerk Gino Agnello, Acting Chief

Deputy U.S. Marshal Jason Wojdylo, Deputy U.S. Marshal Christopher Dammons, Circuit

Executive Collins Fitzpatrick, and United States District Court Clerk Thomas Bruton in the Circuit

Court of Kane County, Illinois, alleging a variety of tort claims, including defamation, tortious

interference, intentional infliction of emotional distress, among other claims. Copies of all process,
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 2 of 46 PageID #:1




pleadings and orders served upon the defendant are attached pursuant to 28 U.S.C. § 1446(a) as

Exhibit A.

       2.      This notice of removal is filed in accordance with 28 U.S.C. § 2679(d)(2) upon

certification by the designee of the Attorney General of the United States that the individually

named defendants were acting within the scope of their federal employment at the time of the

incidents alleged in the complaint. Exhibit B.

       3.      This notice of removal may be filed without bond at any time before trial. 28 U.S.C.

§ 2679(d)(2). Trial has not yet been had in this action.

       4.      Pursuant to the certification by the Attorney General’s designee and the filing of

this notice of removal, under 28 U.S.C. § 2679, this civil action is deemed an action against the

United States as to the tort claims, and the United States is substituted as the sole federal party

defendant in place of the named defendants for purposes of those claims.

       WHEREFORE, this action now pending in the Circuit Court of Kane County, Illinois, is

properly removed to this court pursuant to 28 U.S.C. § 2679(d), and the United States is substituted

as the defendant in lieu of Rubén Castillo, Gino Agnello, Jason Wojdylo, Christopher Dammons,

Collins Fitzpatrick, and Thomas Bruton for any common law tort claims.

                                              Respectfully submitted,

                                              JOHN R.LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Thomas P. Walsh
                                                 THOMAS P. WALSH
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 353-5312
                                                 thomas.walsh2@usdoj.gov




                                                 2
Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 3 of 46 PageID #:1




                   Exhibit A
                                                 4/23/2019 3 43       PM Imaged
       Case: 1:19-cv-04555
     Kane County
              Circuit Court
                                Document #: 1 Filed:
                            THOMAS M. HARTWELL
                                                     07/05/19 Page 4 of 46
                                               ACCEPTED: 41222019 3:59 PM
                                                                             PageID
                                                                          By: SP
                                                                                     #:1
                                                                                 Env #4762773




                        IN   THE SIXTEENTI‘I JUDICIAL CIRCUIT COURT OF ILLINOIS
                                            KANE COUNTY


Roger Shekar,
                                                           )

                                                           )                      Case No:         \   q        L'   2O          \

                             Plaintiff,                    )

                                                           )       PERSONAL INJURY,                    DEFAMATION
v.                                                         )   Pursuant t0 720 ILCS 5/32—13                 ;
                                                                                                                740 ILCS 145
                                                           )                     12 Person Jurv        Demand
                                                           )

Ruben    Castillo, as 1m individual,                       )            Damages Claimed: 1000 Million                dollars
Gino Agncllo,       as an individual,                      )            Punitive Damages:       2000 Million Dollars
Jason Wojdylo, as an individual,                           )

“Doe" Dammons,
“John Doe”,
                        as an individual,
                    U,.S.Marshal’s ofﬁce,
                                                           )

                                                           )                                           Clerk
                                                                                                            ﬂ    Ofmc
                                                                                                                          7,2.

                                                                                                                           Circuit Court
Collins Fitzpatrick,                                       )                                                Kane County,         Illinois
Thomas Bruton,        as an individual,                    )

                                      Defendants.          )
                                                                                                       4/1      9/2019 9211              PM

                                                                                                                FILEDJ’IMAGED

                                     VERIFIED COMPLAINT AT                         LAW
Now    comes thc     Plaintiff   Roger Shckar,          (“ Plaintiff")    by   his attorneys, suing the defendants


Ruben    Castillo,   Gino Agnello, Jason Wojdylo, Collins                  Fitzpatrick,     “Doe” Dammons, “John

Doc“    a black thug    from U.S Marshal‘s ofﬁce who threatened thc Plaintiffon January                               3,   2019      ;




                                                               “
Thomas Bruton,          hereinafter collectively as                Castillo crooks”,        seeking compensatory            ,




consequential, punitive        damages      for intentional tort acts       committed by the defendants 0n                  sixty


counts defamation Slander and Libel; fourteen counts Ofdefamation perse                                 ;
                                                                                                            ['Iaud   0n

judiciary; treason     0n the    Illinois   and United States Constitution;            ;
                                                                                           Violation oflllinois            Criminal


Code    statute    720 ILCS 5/32—13         t0   cause   civil     damages 0f defamation of the        Plaintiff;



Intentional Tort Acts           t0   defame      the Plaintiff     by publication ofuntruthful statements which

are bald faced lics in a public domain; frivolous, harassment, detrimental orders in the                                  name 0f

“executive committee order" to violate the Plaintiff‘s constitutional rights; to defame the
                              NOTICE
                              BY ORDER 0F THE COURT THIS CASE IS HEREBY SET FOR
                              CASE MANAGEMENT CO FERENCE 0N THE DATE BELOW.
                              FAILURE TO APPEAR MA RESULT IN THE CASE BEING
                              DISMISSED OR AN ORDER OF DEFAULT BEING ENTERED.
                              Judge: Murphy, James R
                               7/912019 9200       AM
                                                             4/23/2019 3 43             PM    Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 5 of 46 PageID #:1




Plaintiff;   Extortion, both civil and criminal,                               ;   violation of Illinois Civil Rights Act; malicious


persecution; Violations                   01‘ Illinois       Constitution Sections                I,   2,   4 through       13; Fabrication, Forgery


to   manufacture an unconstitutional                           Executive committee order for the sole purpose to


humiliate,   dcfamc and place                       plaintiff in a false light in thc                 community        in criminal violations         of


720 lLCS 5/32—13                     ;
                                         Intentional inﬂiction ofcmotional distress                           ;    Intentional inﬂiction         ofmcntal


anguish; Punitive           damages             .     The defendant            Collins Fitzpatrick            is   a qualiﬁed defendant as


Circuit Executive           of Seventh               circuit      ,who    is   a   coward crook, a bone              less jelly    ﬁsh and chicken         ,




an opportunist         who       is      the supervisor of defendant                     ,   felon Agnello.


                                                             l.     RELIEF SOUGHT

Plaintiff sccks a           Judgment            for   compensatory             ,   consequential damages for                 FIVE I-IIUNDRED

Million Dollars against tho individual Defendants and punitive damages                                                      of‘ONB      THOUSAND

Million Dollars cumulatively against                               all   the individual defendants to be decided by a 12 person


Jury   .




                                                       ll.   JURISDICTION and VENUE

l.    This Court has jurisdiction over this action                                 ,   as lhc Castillo crooks are Sued pursuant to


      Illinois State statues                  and the claims and the resultant damages                            ﬁom thc     intentional       ton acts of


      Castillo   ,
                     happened             in Illinois, in         Seventh Circuit ,which this court                    is   part 01"   it   .




2.    Defendants reside                  in   chcnlh     circuit         where     this      county    is   pan of it.

3.    This law       suit   is   ﬁled pursuant to Supcr -Slare Decisis of thc United States Supreme Court


      whcrc no immunity-absolutc or qualiﬁed                                   ,   none      exist for thc Castillo         crooks


      unconscionable             ,   sadist, perverted             and    evil tort acts, including               criminal acts.
                                                           4/23/2019 3 43        PM   Imaged
           Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 6 of 46 PageID #:1




4.        This case cannot be ﬁeld              in   any other forum due              to severe     conﬂict of interest and hostile


          Cook county forum and                Plaintiff would not bc ablc to get a fair hearing                         ,
                                                                                                                             fair Trial   and


          impartial, unbiased Jury.


5.        Plaintift‘has also ﬁled            an Application to Chichusticc to United States Supreme court                                     to      and


          Senate Judiciary committee t0 impeach and rcmovc Castillo and terminate Clerk Angelle for


          felony high crimes and misdemeanor. Scc Exhibit                              A    .




                                                      III.   BACKGROUND FACTS
                               Plaintiff,       Roger Shekar           is   an American           and   is   a resident of Illinois for over


     25 years. Mr. Shckar, a family man,                       lives   with his wife of25 years and two children, a son and


     daughter. Mr. Shckar               is   a wcll-cducatcd, professional engineer, a                       summa cum         laude graduate            in



     Electrical    & Electronics engineering with high honors; an M.B.A and also has a dcgrcc                                                in       Law,

 .I.l,.B -       a Bachelor of Law degree,                    ﬁom a        British School.         Mr. Shekar      is   an entrepreneur           .




     Mr. Shekar      is   also a relative lo the sitting                   D.C   .Circuit       Court of Appeals Judge Sri Srinivasan                        ,




     to   inform   this   court of thc          DNA or “gene” and character this Plaintiff hails                             from, unlike the


     defendants       I-Ion.     Srinivasan was on the lop ﬁve contenders for the Supreme Court                                           lo ﬁll


     Scalia vacancy during                   Obama        Administration.



     Mpszlmwmvusatoda nco m/storv/news/ZO                              1   3/05/23/sri-srinivasan- 'ud e-suprcmc-court-circuit-
     dc-obama-bush/235 543/        l




                          This law           suit    is   ﬁled pursuant to Supcr -Starc Dccisis ofthc United States


Supreme Court             in   cases such as Forrester v While where ajudge could be sued for abuses                                              ,




civil rights violations,               criminal acts resulting in civil damages;                        The Supreme Court of United

Slates ruled that               judges       may bc       sucd for     civil rights violations          and     be ordered       to   pay the

lawyers' fees        of those who sue them successfully. The doctrine ofabsolutejudicial immunity                                                       is
                                             4/23/2019 3 43       PM Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 7 of 46 PageID #:1




not a defense forjudicial and the administrative abuses by the defendant crook in “Black robe”


named Ruben      Castillo    and arc subject         t0 sanctions,   law    suits   and criminal prosecution.         Besides


Federal Judge District Gottschall recently ordered another crook                       ,   a cook county judiciary


employee Timothy Evans           to stand trial       and “stripped”    his absolute         immunity defense      For abuses


committed     in the veil   01"‘Adminislralc duties”jusl like the crook and thug defendant Ruben


Castillo.   Another cook county judge Jessica Arong O’Brien a/k/a Jessica Vasquez Arong

recently sentenced t0       two years   in   Prison on        December by      a Federal Judge Durkin for criminal


acts   committed while shc was          still   ajudgo    .




1-2/2 1/201 8      325 [IUDGMIEN'I‘ (Sentencing Order) as                          Arong O'Brien (l),
                                                                             t0 Jessica

                            C0unt(s) 1-2, Thc defendant is           hcrcby committed t0 tho custody of thc
                            United States Bureau of Prisons            l0   be imprisoned for a total term         of:

                            Twelve (12) months and One      ( 1) day          as to count 1; 'I‘wclvc (12)
                                                                                                 months
                            and One  ( 1) day as lo count 2, terms   to run concurrentfl‘he defendant shall
                            surrender for scrvicc ofscntcncc at thc institution designated by the
                            Bureau ofPrisons: bcforc 12:00 p.m. on 03/18/2019. Upon release from
                            imprisonment, you shall bc on supervised rclcasc for a term of: Two (2)
                            years on Count 1 and 'l‘wo (2) years on Count 2, terms lo run concurrent.
                            Criminal Monetary Penalties. Schedule of Payments. (Terminated
                            defendant Jessica Arong O'Brien). Signed by the Honorable Thomas M.
                            Durkin on 12/21/201 8. Mailed certiﬁed copy l0 defendant Jessica Arong
                            O'Bricn's counsel ofrccord Stcvcn Allen Grecnbcrg. (jjr, ) (Entered:
                            12/26/2018)




              This court should also be familiar with the “Operarion Silver Shovel dubbed Greylord


 Investigation” where in late 19805              many    criminal crooks       who wcrc       sitting in   bench asjudges,

  undeserved and unqualiﬁed cvcn                t0   touch the black robe ofjuslice           like   defendant Ruben


  Castillo,   wcrc rounded-up by FBI and               indicted, prosecuted         and found guilty by a l’cdcral Jury


  and imprisoned for decades.


                      Pursuant to United Supreme Court Rule 29(3) and Rule 22,                             this Plaintiff



  served and noticed certain Impeachment Petition documents ﬁled in U.S. Supreme court and
                                                      4/23/2019 3 43            PM Imaged
    Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 8 of 46 PageID #:1




 noticed a respondent judge in Seventh circuit Easlcrbrook 0n                                           November               27, 2O l 8           .   An

 ignorant, imbecile 10w level prose clerk                           a1 the      seventh circuit with no real name, repeatedly


 returned thc copies served              on      the respondent with                 comments           that lhe       “documents need                           to bc


 ﬁled in Supreme court”.               'l‘his    obviously demented                   ,
                                                                                          ignorant      ,
                                                                                                             kindergarten ‘dropoul’                        who      has


 no name and goes by “prose clerk 2”                          ,
                                                                  made afoolish comment                       just     by looking              at the        caption


 and decided   il   is   to be ﬁled             in   U.S Suprcmc court without even caring                                     (0   read       ,
                                                                                                                                                   i! is     a


 “Notice of ﬁling          in   Supreme court served                  to      respondent          who       sits in    seventh circuit with his


 name    clearly spelled out           namely “Eastcrbrook”                     ,
                                                                                    and scrvcd         in    accordance with                       United


 Supreme Court RuIc 29(3) and Rule 22”                              as   it   clearly says in the Notice. Frustrated wilh


 dealing with an idiotic ignorant clerk                   ,
                                                                  plaintiff    scm        thc   Supreme court ﬁlings                      for the third


 timc spending $ 30 each time to                      FEDEX         with a note           :




  “T0 Prose Clerk 2 with n0 name and no brain! Theﬁlings you returned shows your


 ignorance and incompetence that you are unﬁt for Ihejob, bu! vely lucky                                                            Io   have a bench

 warming gowjob             a! lax payers expenses.                  may be         related Io Agnello I0 sneak into (he


 govcmmentjob            with no skills, n0 talents required.                             We    are no! naive          and ignorant                     like you.


 The    US Supreme cnurtﬁlz'ngs                      are noticed (0 respondents as required under Supreme court


 Rule 29(3) and 22, which we are sure you have n0 clue what                                             i! is,     andyou cannot google                             this


                                                                                                              “        "
 as you need Io know English and should have an 1Q ofat least                                                     10       .   Read the            last    page 0f

 (his   ﬁling and    1‘!
                           is   noticed (0 respondents as required under Supreme court                                                   rule.          You

 returned the entireﬂling just because you saw Supreme court in the caption?? you wasted


 S30 ofus taking the trouble               m send by overnight FEDEX                               .   cc:   Gino Agncllo”                 .




                           ln retaliation for this note as stated above, the Hispanic thug                                               and criminal


crook defendant Agnello            ,
                                       who works         in       Seventh Circuit colluded, criminally conspired with
                                                             4/23/2019 3 43         PM Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 9 of 46 PageID #:1


                                                                                                                       4




another Hispanic thug                 ,   a felon, ajcrk and crook- defendant                           Ruben     Castillo tofabricate,


manufacture a trash called “Executive Committee order”                                                 "‘ECO"‘)        The    “trash” a/k/a
                                                                                                   (               .




Executive committee order essentially fabricated                                    ,
                                                                                        with     this   poisonous ,vcnomous scorpion


Castillo    venom           spit   and sprayed             aIl   over the   ECO,         r0 paint the plainn'ffas               a criminal      .   This


“blood   thirsty       angry violent hound” a/k/a Ruben Castillo                                  hostility,    animus, judicial abuses and


his class 3    Felony criminal acts will be evident                               t0 Jury      who would          bc produced this          ECO as

one the evidences to prove beyond pre-ponderancc ofdoubt                                                that this Castillo is a criminal              crook


in   black robe.           This criminal conduct the felon Castillo                              is    an extreme      of‘   insanity and


questionable mental health.


                             'l‘hc   ECO    is   egregious and criminal enough lo lock up this thug Castillo behind


bars pursuant t0              720 ILCS 5/32—13 and have him arrested                                    for   probable cause ofcrimc


committed immediately. The felon Castillo also made blatant baId-faced,                                                       utterly transparent              lics


                             “
in the   ECO   ,
                   that          Mr. Shekar made questionable and inappropriate comments                                            louv'ara'       United


Srates Marshals Service-protected persons”                                  .   Plaintiff        commenting on the incompetence 0f a

10w   lcvcl “prose clerk 2”,                who works              in a lax     payer paid public ofﬁce and questioning 0r


complaining             10 a supervisor as to this ignorant, imbecile prose clerk 2                                          unﬁtness 10 work         ,
                                                                                                                                                          is   so


“dangerous”        ,
                       this      mentally sick perverted psychopath and felon Castillo entered an                                        ECO          that


plaintiff   had        to    be escorted         in   out of court with “armed U.S marshal” whenever he appears                                            in



cases.   .WowH what    ,
                                     a crazy crook this felon Castillo should be will be evident t0 a normally


thinking sanc Jury panel.


                                     'I‘hcsc arc          two Hispanic crooks and thugs -Agncllo and Castillo who have

family connections with drugs                         ,
                                                          narcotic drug lords and hard core criminal crooks like                                l3]   Chapo

Guzman cvcn though                   thcsc two thugs               somehow made             it    to Federal Judiciary. If I’BI rc-do
                                                     4/23/2019 3 43         PM Imaged
         Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 10 of 46 PageID #:1




background check on the judicial thug Castillo and the criminal felon and crook Agnello going

back to their adolescent years ,they might ﬁnd some connections on these two felons                                                 and

crooks 10 El Chapo         Guzman        a/k/a Joaquin Archivaldo                Guzman         a drug lord waiting to serve


time in Federal prison.         It is   a well-known fact                 Guzman   is   thc former leader of the Sinaloa Cartel,


an international crime syndicate.               It   should be noted the thug Agncllo does                        I10!    even work at

Dism'cr court but works at              Seventh           circuit.   So    the evidence      0f criminal collusion with a                District


court person, viz. crook Castillo by this Seventh circuit                          employee felon Agnello should bc very

clear.



                                It is   also   chl-known             fact in legal      community         that the       dangerous crook-

dcfcndant Castillo         is   an   evil,   vicious       ,
                                                               venomousjurist who abuse              litigants     hc doesn’t like for


whatever inherent        bias, prejudice,            his       law clerks and staff included          ,
                                                                                                          who     all    have speciﬁc       ,




targeted bias and prejudice towards certain race and indulge in proﬁling                                     .
                                                                                                                 'l‘his   thug Castillo     who

used     to   bc an unscrupulous attorney             ,
                                                           somehow managed           t0 get    on   to thc   Bench          by   pull,   push

and “butt kissing” politicians lo get nominated to Federal bcnch. Bclow                                     is   one of the many

internet blogs      and postings as          to this       crook and thugs Castillo:



https://www.google.com/search‘?ei=NrOnXI,3 DJLGSAWHnZHO/\w&q=+district-Fiﬂgeﬂnbe
n+castil10+arrogant++bastard&oq=+district-Fime-E-ruben-i-casti1lo+arr02ant++bastard&gs l=psv
-ab.12...8296.32947..34518...0.0..O.252.4831.12i25i3 ...... 0....1..,Qws-
wiz ....... OiOi8i30iOi1   3'10i8i7i30‘10i8i1         3i30i33i299i33i1 60'133i10i299j33i]                   0i160.beYC2CISODA

 "
     I   had one matter w/ Castillo, and found him t0 bc ajerk.                          I   would   like Io sec all self-
important, arrogant      men and women removed from the bench ..." an Attorney who practices
regularly in      Seventh Circuit for over 30 years and was a mcmbcr thc Seventh Circuit Executive
Board.
                                                   4/23/2019 3 43       PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 11 of 46 PageID #:1




                                   The     fabricated    ,
                                                             ECO   is   a Class 3 Felony crime committed by the two


thugs Castillo and Agnello which qualiﬁes these two thugs locked up in prison for 10 years.                                   .




The   Illinois criminal statute            720 ILCS 5/12-6 (ﬁom Ch. 38,              par. 12-6)   Reads as follows:

Sec. 12-6. Intimidation             and    Th.rcats:



  (a)   A person commits            intimidation when, with intent Io causc another to perform or to omit the


performance of any          act,   he 0r she communicates               to another, directly   or indirectly by any means,


a threat to perform without lawful authority any of thc following acts:


        (I) Ihﬂicit'riﬁysiéai. hafnibn'i'hé ﬁersoh7t,h?éaitfehéd"cir;gn”y                §thérﬁérédn   é‘fléh‘btéﬁeffiy; or



        (2) Subjéct     any pérédn-to phyéicaf cohtiriélhent 6r réﬁféinﬁbr

        (3)   Commit     a felony or Class         A    misdemeanor; 0r


        (4)   Accuse any person 0f an offense; Or

        (5)   Bprséaﬁy      ﬁerspn to hgigrcdhiconténjpt pr              figliculc;_of



        (6)   Take action   as a public ofﬁcial against            anyone or anything, 0r withhold ofﬁcial            action,


              0r cause such action or withholding; or


        (7)   Bring about or continue a            strike,   boycott or other collective action.


      (b)   Sentence

Intimidation       is   a Class 3 felony for which an oﬁcndcr                 may be sentenced     to a   term of


imprisonment ofnot           less than      2 years and not more than 10 years.


(Source:      RA. 96-1551,         off.   7-1-1   l.)



Illinois criminal statutes stipulate a              mandatory prison time of 2 years and up               to tcn years for



criminal extortion, intimidation.


                                    The “Executive Committee order”                  a/k/a piccc   of “Castillo   trash”,   is    an


evidence of the Felony crimes 00mmilted by defendant -1hug Ruben Castillo and his crime
                                                               4/23/2019 3 43           PM Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 12 of 46 PageID #:1




partners               Gino Agncllo and Thomas Bruton. The                              said criminal acts has caused civil                  damages       t0


tho Plaintiff                 which    is   narrated and pleaded             in    every count        ot‘this   law     suit   ,
                                                                                                                                   with every element


oi'causcs ofclaims pleaded thoroughly.                                Thc     ECO           authored by this felon and crook ol‘lhc ﬁrst


order,    named The Thug Ruben                             Castillo        has practically senzenced this plaintifl‘lo bc a criminal


for    n0 crime committed and the garbage                             known         as       Executive Committee order                 is   an equivalent

0F“    cruel and unusual punishment” for n0 crinme committed. 1n fact                                              ,
                                                                                                                         ii'any     one committed a

crime    i1       is   this felon      and thug named Ruben Castillo who committed Class 3 Felony pursuant                                                    to


720 ILCS 5/32—13 which                             will be    proved beyond reasonable doubt t0 convict                             this   thug Castillo


and “promote" him t0 be a Felon and imprisoned                                          .




                                       Plaintiff        and   his family are       concerned ot‘thcir safety OfIheir                       lives   from   the


contents of‘the                ECO       manufactured by           this     criminal crook Castillo in collusion and criminal


conspiracy with the [‘ellow Hispanic felon Agncllo,                                          who does      n01 even work             at the Dislrict


court but clerk ofﬂre Seventh Circui! cour! Qprpealx. Plaintiff has also ﬁled a Petition for


Impeachment 0f felon                        Castillo with United             States         Supreme coun.       'I‘he   ECO        fabricated and


manufactured by the felon and duschcbag Castillo                                            in collusion    with the       despicable creature


venomous scorpion and                         l‘elon    Agnello will bc produced t0 court under seal and for Jury                                   t0 see.



                                    Petitioner     is   very seriously concerned this crook Castillo with felonious


tendencies and homicidal characteristics                              is   capable of endangering thc                   life   OfIhc Plaintiff Mr.


Shekar        ,
                   including murder, using Lhc armed                         US     marshal thugs           Dammons            and Wojdylo         t0



murder            this plaintiff.           The venomous blood              spit   and sprayed on the            ECO       by      this felon Castillo



will   show            [his    court        this   crook does not belong                in   Federal judiciary but in a high security


prison in Colorado as ccll mate for Ihc “Governor" Blagojevich 0r the convicted felon “judge”


Jessica O’Brien                 .     This thug Castillo thinks he                 is       some   5011   ofa “damn king” and               living in his
                                                         4/23/2019 3 43          PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 13 of 46 PageID #:1



                                                                        “
“delusional           monarchy” with               his toilet scat as       throne”         .    America        is       a Judicial Democratic


System      ,    is   built   on Democracy and Rule 0f law. This thug and jerk                                           Castillo are not        above the


m.    U.S Supreme court                     call these   thugs and crooks Agnello and Castillo and thc Castillos’

                        “
defendants as                 creatures”       :




“
    No man       ( 0r   woman         in this case       named Gino         Agneilo) )             is   so high (ha! he/she                is   above    (he


law   All (he Qﬂicers ofthe                   governmentfrom           (he highes! 10 the lowest, are creatures                                 0f (he law

and are bound lo obey                  it.     N0    oﬂicer ofrhe law        may set            (hat    law    at   deﬁance with impunity.

United States           v.    Lee, 10        US I96,     220,1 S.Ct 240,27 L.Ed. I7] (1882)”.


Plaintiff will         go onc step ﬁmher                t0 call lhis   duschcbag                Castillo       and Agnello as scum-bags                        and


not just creatures.


United States Supreme Court Justice Louis Brandeis in his opinion wrote:


      "Decency, security and liberty alike                        demand that government                        ofﬁcials shall be subjected to


      the rules         ofconduct that are commands                    10 (he citizen. 1n                   a governmem aflaws, existence of

      the       government           will    be imperiled zfitfails         to   observe the law scrupulously.                            Our government

       is   the potent, omnipresent teacher.                    For good orfor                  ill,   i1   [caches (he whole people by                  its


                         “
       example.               Crime     is    contagious. If the Government becomes a law breaker,                                         it   breeds

                                                                                                                                                               ”
       contempt for law;                 it   invites every    man     Io   become a Iaw unto himself                          ;
                                                                                                                                   it   invites anarchy


      (and       judicial tyranny)                 277 U.S 438 Olmstead            v.   United States                .   I)ecidcd: June 4,1928 I9


        I".(     2d) 842,848,850


                Forrester       v.    While         484 U.S. 2]   9,   (1988) Scum-bag Castillo not qualiﬁed for any


immunity, absolute, qualified, whalever-as Castillo                                is   a       coward          felon hiding inside thc vcil




                                                                            10
                                                   4/23/2019 3 43           PM   Imaged
     Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 14 of 46 PageID #:1




ofa black robe who committed                   Class 3 Felony crimes                         pursuant to      Illinois         criminal statute


720 ILCS 5/12-6


                    The Fourteenth Amendment                         to the Unitcd States Constitution is to deter crooks


like Castillo   alike for using their          badge oflheir authority                        to violate    a person ’s        constitutional


rights and to provide compensation and other relief to victims                                       of constitutional deprivations.


Cary VPiplms 434 U.S 247,253                   (      1978)      Many such Supreme                    court authorities           ,   over 300


citations   ﬁ'om U.S Supreme court                    will   be briefed in case any attempt                    to dismiss tho casc in the



so called “immunity”      .   “Castillo       Crooks”         will   have no immunity on                    this action.


     “              demands more quudges than Qforher persons because Q/(heir elevated position
          Society

                                                                                 "
     in   which they are expected            r0    befm'r am! honest                     .




      Federal Judge     — Northern           District        Honorable Thomas Durkin while sentencing a cook


         county judge to 6 years in Federal prison.


                       Castillo record            of abuses       will      run for pages             if someone         wants        lo dig into this


piece ofscum-bag Castillo career                  .    Just as   few examples                 ,
                                                                                                  as to   show how unreasonable and

unjust this judicial thug      is   ,
                                        on   this     ECO      entered in 2012- #12 C] 698                     ,   by a       retired   crook and


another scorpion Holdcrman(                  who was succeeded by this much more                                  evil   scorpion and


venomous snake named Ruben                   Castillo)         in collusion      with a             sitting   Judge       ,   manufactured an


Administrative order shutting thc doors to Courthouse                                .       Plaintiff ﬁlcd        subsequent ﬁlings with


this felon Castillo in   2018       ,   aﬁer almost scvcn years               lo vacate that               2012    ECO          However      [his



judicial thug Castillo for      no cause,             for   no reason denied vacating the seven year old bogus


Executive committee order               .




                                                                       ll
                                             4/23/2019 3 43              PM     Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 15 of 46 PageID #:1




  HISTORY BEHIND THE EXECUTIVE COMMITTEE ORDER “ECO”                                                                          12    C   1698

                    'I‘he
                            unconstitutional   ECO was orchestrated,                      conspired and fabricated by thc


former Chief Crook I'Iolderman as a product ofcollusion with another                                             district    judge Dow, a

Bush appointee.        Executive committee order                , (
                                                                      “ECO”) which                 is   not a public     document nor         ,




available in Pacer     .




                            The Executive committee order of2012 came about was a product of

collusion, conspiracy           masterminded bctwccn the former,                   retired         Chicf crook James Holderman

and a   sitting   Judge Dow.       Plaintiff ﬁlcd a Petition in               2012 with Chichusticc John Robens                                   Jr.,   of

the United States      Supreme Court         for a Referral for             an Act      01'   Congress for impeachment and

removal OfJudgc        Dow       for colluding with I-Iolderman to effectively                            deny access         10 courts to


Plaintiffto redress grievances, a First         Amendment                  right to petition courts               and seek         relief. 'l‘hc



said Petition for    impeachment          also addressed unlawful dismissal                             ofa 42 U.S.C Section 1983

Civil Rights casc with prejudice            by Judge Dow,             for failure t0          pay the ﬁlling          fee.        'I'his is   not a


secret as the ﬁlings        made   in   Supreme court      is    a public        document as              it   was attached        as   pan ofan

Exhibit to a Motion to Recuse Judge             Dow    ,
                                                           in   a     42 U.S Section 1983                      Civil rights case ﬁled              by

this Plaintiff entity       CEGA        (which was   bcf'orc     Judge Dow).

                    Tho Exhibit attached        10 the     Motion          to   Rccuse        in    2012       also   make   references to


now convicted Federal            Felon, child molesrer andpedophilc Dennis Hastcn                                     who    is   serving time


in Federal Prison     and who was a Congressman/Spcakcr                            at   a time          when he recommended                   then


attorney Robert     Dow to the Bench.         Besides these            ,
                                                                           111ch arc Exhibits to                 Motion      to recuse        ,




including Exhibit      .l
                            ,
                                transcripts ofSenaze confirmation hearing                           when        the then attorney


Mr.   Dow was questioned           as lo his discrimination            ofa handicapped golfplayer who brought a

discrimination law suit for disallowing              himfrom using                (he Golfcart.




                                                                    12
                                            4/23/2019 3 43               PM   Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 16 of 46 PageID #:1




Excerpts of Senate hearing          -    Exhibit   .l   of Motion        to   Rccusc Judge          Dow     in this Plaintiff Civil


rights case:


“Senator Durbin: Mr. Dow, 1n the year 2000, you helped Io write a bricfin a high-proﬁle


Supreme Cour! case involving            (he question          ofwhether        it   was a reasonable accommodation under

the   Americans With        Disabilities Act (a permit          a disabled golfer             (0    use a golfcar! instead of


having to walk You rook the position on behalfofyow'                            client, the U.S.       GolfAssociation, that


Casey Martin, the disabled golfer, should not have a right (a                            this      accommodation. In your

argument,   you took a narrow view ofthe Americans                            Will: Disabilities Act.           You lost that case

by a vote of 7(0 2 ( in United Slates Supreme court)                                Only Ihe two mos! conservativejustices,

Scalia   and Thomas, acceptedyour reading ofthe ADA. The seven-person                                        majority,     which

included ChiefJusrice Rehnquist, wrote: “II would be inconsistent with lhc literal text oflhe

                                                                                                                             "
statute as well as its expansive        purpose         Io   read   Title 111's     coverage...any less broadly.

I'd like Io ask you {fit is your general view (hat Federal Civil rights statutes                               should be ready

                                                                                                                   "
narrowly or expansively. Circuit case that Casey Marlin was the plaintiffin. ?

                   Upon     seeing the   Supreme court ﬁling                  for   Impeachment        in   2012   ,   and the

transcripts ol‘ Senate hearing attached as Exhibit] in a                        Motion   to        Rccusc Judge        Dow   in the


2012 case   ,   Judge   Dow   and   retired chief crook          “Judge” Holderman,                  ventured into a tarnishing


campaign, colluded. conspired andfabricated a vicious, slanderous and libelous story which

became the so      called Iixecutive     Co mmittcc           Order, thc order which besides being


unconstitutional    ,
                        disabled electronic ﬁling to protect the abuses by judge                              Dow against        this


Plaintiff in the   2012   Civil rights casc.


                   Additionally, out ofthe nine cases viciously cited with                            mean spirited venomous

attitude   shown   in thc   executive committee order by I-Iolderman                      ,   ﬁve arc       re-ﬁling within one




                                                                    13
                                                       4/23/2019 3 43          PM Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 17 of 46 PageID #:1




year   alter taking voluntarily dismissal without prejudice                            by the Plaintiff             .   The     ECO     viciously


draﬁed      t0   make      it   100k like independent casesjusr r0 unjustly multiply as                                  many     cases,     as part


of the tarnishing campaign by thc former chief crook I-IoIderman.

                         Additionally       ,
                                                plaintiff ncvcr         had any aliases though the executive committee


ordcr in order to dirty up and defame (he plaintiff                             ,
                                                                                    made   it   100k like several aliases were used


in the cases,       whereas the sur name 0n Ihc cases never changed                                   ;
                                                                                                          the ﬁrst or middle            name used

in certain    cases due l0 thc          way     the underlying contract               was written which became                    subject of the


litigation.



                          Besides      CliGA 2m  ,       entity   is   not an alias 0fthe plaintiff as viciously,


maliciously libelcd and altered                       in the   executive committee order “CEGA/a/k/a Shekar”                                 l!




                          Both former Chief Crook Holdcrman an Judge                                  Dow knew CEGA                is   an entity


which stands            for Citizens for Ethical          Government and Accountability                         (for    which Mr. Shekar            is



the   Foundcr-Chairman             )
                                       an   activist,    democratic organization created for advancement 0f Civil


Rights and t0 prosecute Police and                      Law    enforcement abuses against Minority Americans.

CEGA sued          ex-Govemor Quinn and onc ofhis agencies which was before Judge                                                  Dow in thc

201 2 case.


                         This court    is   also informed,             since   2008   [here     were no cases ﬁled               in this District



court.   So      this   coun could       easily       make     out thc malice behind the fabricated executive committee


order in 2012. Il‘the committee thought plaintiffcascs wcrc frivolous                                           ,
                                                                                                                    no one stopped the


committee from entering the cxccutivc committee order 2008                                        .   This will prove that the sudden


executive committee order                   came oul 0f nowhere aflcrfour yearx                           in   2012     is   a relalialion   and

vendetta against this plainti/ffor hisﬁlings in United Slates Supreme court against Judge                                                    Dow

in   2012   in relation Io Plaintiff             's
                                                       42 U.S.C seclion 1983            civil rights case.               There    is    a place




                                                                          14
                                                           4/23/2019 3 43          PM Imaged
           Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 18 of 46 PageID #:1




reserved in hell for these crooks                         Holderman and            the felon Castillo a           mega jerk and mega crook

who succeeded                the chief crook I-Ioldcrman               .




                                 All tho above abuses of thc unconstitutional executive committee order are


addressed             by    this Plaintiff in a          Petition for      Impeachment oflhug                   Castillo -Exhibit           A       ,
                                                                                                                                                        currently


pending         in    United States Supreme court and Senate Judiciary committee for a hearing to impeach


Castillo for felony high crimes and                        misdemeanor.              Plaintiff has            been notiﬁed by thc Senate


there will be a closed door hearing                        on thc    Plaintiff Petition for               Impeachment OfIhe                felon


Castillo and termination                     OfIhe felon Agnello. Plaintiff has also lodged a complaint with FBI


Director and the Inspector General 0f Justice Department                                         who      arc copied the Petition for


Impeachment (and                 this       law   suit   will also bc copied)         ,
                                                                                          as the thug Castillo         ,
                                                                                                                           a descent of E]                   Chap

Guzman           ,
                     is   considered “armed and dangerous”                     10 the lives           and safety of the plaintiff and                       his


family.


                                  The        crazy, mentally sick crook Castillo with challengeable                                  ,
                                                                                                                                         questionable


mental health and judicial character and compelling evidence ofthese mental disabilities                                                                    is




evidenced            in the   ECO       ,
                                            will   be produced       in    a Jury Trial      .
                                                                                                 'l‘his   judicial thug abuse              is   a


compelling casc that the Senate Oversight Committee on Judiciary expected                                                       L0       “kick Castillo

      )9
out        ofFedera] Judiciary or any Judicial Branch                              in the   country and that felon Castillo be


escorted out ofthe chcral buildings with                              armed        US Military,           preferably       in   hand cuffs and

                                    “
shackles just like his                      buddy" El Chapo Guzman.                  In the past          two decades       ,
                                                                                                                                eleven District


Judges with similar nasty violent temper, mental health issues                                            ,
                                                                                                              unscrupulous judicial


character, lack ofJudicial integrity                       ,
                                                               corruption and bribery             ,
                                                                                                      disrespect to prose litigants                     ,
                                                                                                                                                            case—


ﬁxing       ,
                manipulation Io defraud justice                  ,   outrageous abuses ofauthority were impeached and


removed by the Senate Judiciary Committee which                                      sets a simrzg precedence.




                                                                              15
                                                     4/23/2019 3 43               PM   Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 19 of 46 PageID #:1




                         Castillo        is   an endangerment and threat to the                         lives      of law abiding Americans

including this Plaintiff         ,   and thug Castillo could destroy many                           lives      ofAmericcms            living in


Seventh circuit before his evil               life   long (enure ends and goes to                       hell   .   To save American           lives      ,




especially living in Seventh circuit,                     Castillo       should not only be removed                     ﬁom Judiciary           ,
                                                                                                                                                    but


also   must be disbarred     .       Castillo   is       capable of murder using thugs like defendants                                Dammons        and


Wojdylo. Since no mental and psychiatric evaluation                                     is   done while selecting candidates                  for


judicial appointments, this              duschebag Castillo gotten away and got lucky, else                                     this sick


demented jcrk and out of control psychopath would have bccn rushed                                                 to a nearest       asylum or a

mental hospital.      FBI do not conduct back ground check whether                                          this violent   ,
                                                                                                                               ilI-   mannered       ,




judicial tenorisl     scum-bag          Castillo teenage years has a rap sheet                          ,   whether he was arrested for

                                                                “
drugs, rape,      murder and/or any             in his              family” as to such crimes this thug Castillo acted                               as


an accomplice, or hc         still     has clout         and connections with drug                  lords likc El              Chapa Guzman.

This plaintiff will show in a Jury Trial                    ,   this   scorpion and          venomous crook             Castillo has      n0

judicial scruples, judicial integrity                ,    Judicial honesty             and work     ethics.


                   Plaintiff also         have           hired private investigators to                 ﬁnd out       thc rcccntly arrested


Michelle Castillo       a   woman accused                 of being an accomplice                 in a   homicide ncar Glcnwood

                                                                         “
Springs   is   related to this thug        Ruben          Castillo.          Michelle Castillo, the                Glenwood Springs woman

who aided her boyﬂiend after he                  allegedly shol his wife lo death last year                            m her home, pleaded
guilty t0 threefelonies Friday                and was sentenced lo I 6 years                     in prison”          February 201 9       ,
                                                                                                                                              Aspen

Times.


                    Plaintiff wilI       prove cvcry clement of cvcry causes of claim                                   in this   law    suit


beyond preponderance ofdoubt before a                            JURY        .




                                                                             16
                                                             4/23/2019 3 43             PM Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 20 of 46 PageID #:1




                                COUNT I              x 60         DEFAMATION ~ LIBEL and SLANDER

                                    DEFAMATION                    740 ILCS 145 Libel and Slander Act

                                                           AND DEFAMATION PERSE
                                      AGAINST ALL THE INDIVIDUAL DEFENDANTS

6.   In lhc trash a/k/a              Executive Committee order                        ,   bcsidcs        all    the already existed abusive


rhetoric        0f Holdcrman                since 2012, this piccc of duschebag                                named thug     Castillo   added   his   own

abuses      ,
                venom and amended                   the order         0n January          IS,       2019   .




7. In    doing so this felon Castillo committed crimes pursuant to 720                                                      ILCS 5/3243     as


narrated with highlights                          in the     Back ground             facts,         page 7       .   Speciﬁcally the following


crimes:


         (1) Ihliicfi'bii'sisfiiibaI‘Liiy'ii_j‘llé";ielse}? ‘iﬁn‘iéiitgngd_a_ny._.                              pétsénﬁlzon pro ppﬁy; or

         (2) Subjééi inijﬁér’s'étifq 1511315ic1iinwﬁl‘iiﬁiiﬁEE‘ii—Qnrsrsgraim{79E


                                  fcl'pnlllg’
         (3) (16511151113                       ‘orﬁiiejﬁs   A   Inlbdgmcanqngr

         (4)    £39.CLIS¢~a.ﬁ>'.    pﬁrSOﬁ ofezn. {)Fifél,ls§; ”6r


         (5) {igposl         :zil'liiﬁ'mbbré.ojigtuo:llﬁLIpd,‘_ng)__ri[_ci_ﬁpI-_<‘§1f‘i‘IidAi-c—jul‘c;     0r


The thug and           felon Castillo and “Castillo                     Crooks” as referred                     10 For all Ihc   defendants


committed above crimes.

                                                       “
8.   Plaintiff discovered that the                         Castillo crooks” defendants have been                             making and publishing

false,    defamatory statements                      intended with malicious persecution                                .




9. 'l‘hjs   vicious      ,   dirty    ,
                                          unethical acts by the “Castillo crooks” defendants arc deliberately


intended 10 commit intentional tort acts and to humiliate, defame and slander tho Plaintiff.


10.   The defamatory conduct ofﬁling                             false,    perjurious           ,   bogus Executive Committee order with

no cause was deliberately intended                               to   defame       thc      Plaintiffas a criminal.




                                                                                   17
                                                          4/23/2019 3 43        PM    Imaged
        Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 21 of 46 PageID #:1




ll.    The    intentional tort acts               and unconscionable, sadist acts of the “Castillo crooks” defendants

who     tortuously interfered with Plaintiff prosecution of his cases                                  will   be proved beyond


preponderance of doubt                   in   a Trial bcforc Jury         .




12. Plaintiff cases              were sabotaged by the defendants’ defamatory statements made                                       in public


domain            .




l3.    At the time the thugs made those                     false    ,
                                                                         slanderous statements in thc Executive committee


order    ,
             the criminal crook and felon Castillo                       knew      they are materially false          ,
                                                                                                                          made-up and

fabricated and will be proved as not only false, but baldcfaced and utterly transparent                                                lics.



14.    A comment or criticism made to a “prose clerk 2” is not a crime and the “prose clerk 2”                                                  is




not an “U.S              .   Marshall protected Judicial person” as manipulated in the                          ECO       .




15.    Thc    malicious, vicious              ,
                                                  ,unconscionable        tort acts    of “Castillo crooks” are committed by the


to     impugn           that plaintiff    Mr. Shckar lacks moral character and                    is   intended to harm plaintiff in


his profession; to project                him         in false light in thc public as            a criminal, and such intentional


tort acts carried             out willfully to harm lhe         Plaintiff, his         livelihood, to cause       him emotional

distress      ;       to humiliate harass          and intimidate and defame the             plaintiff    ;
                                                                                                               to cause        harm    to


Plaintiff and his family.


16.    To    state a         defamation claim, a plaintiff must present                  facts   showing       that the defendants             made

“a falsc statement about the                      plaintiff, that the     defendants     made an       unprivileged publication of


that statement to a third party,                    and   that this publication        caused damages.” Green                  v.   Rogers, 234


Ill.   2d 478, 491 (2009)             (citing Krasinski         v.   United Parcel Service,            lnc.,   124   Ill.     2d 483, 490


(I   988)). 'l‘hus, these are essentially thrcc elements lo a defamation claim: (1) falsity, (2)


unprivileged publication, and (3) damages.


l7.    A plaintiff need not plead or prove actual damages in a defamation claim per se.


                                                                              18
                                                       4/23/2019 3 43              PM         Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 22 of 46 PageID #:1




18.   The    defamatory statements are deemed actionable per se because they arc so obviously and


      materially harmful to the plaintiffthat injury to the plaintiff                                        reputation   may    be presumed.


       Van Horne, 185            Ill.   2d   at 307.   “A plaintiﬂneed not plead or prove actual damages                                  to his   or


      his reputation Io recoverfor                a stalemcnl               that is actionable           per se.”   Id. (citing   Bryson   v.   News

      America Publications,              Inc.,   174       Ill.   2d 77, 87 (1996)).

19.   Damages may               not constitutionally be presumed absent a showing of actual malice or


      reckless disregard for the truth (Gertz                          v.   Robert Welch, Ina, 418 U.S. 323 (1974)                    .




20.   At the time the           Castillo crook and defendants indulged in such intentional tort acts as


      described in above paragraphs                    ,   the defendants               knew     they were false, deliberate ,vicious,


      malicious and sadist acts intended solcly to harm the plaintiff                                           with reckless disregard for


      their falsity.


21.   Damages     are not required to be proved                             0n defamation parse pleading. See [1P1 I'Iealthcare

      Services ,lnc.       v.   MI. Vernon Hospital                ,
                                                                       Ina, I31         I’ll.   2d 145   ,
                                                                                                             154-55( 1989)


22.   As a   direct   and proximate result oflhc defendants’ actions as narrated                                        in the    foregoing


      paragraphs      ,
                          Plaintiff          has suffcrcd damages                   ,
                                                                                        continue to suffer damages including but not


      limited    to   damages caused             to his reputation, business                       ,
                                                                                                       in professional    and     industrial


      circle.



      WI-IEREFORE,                Plaintiff seek           damages            in   excess       of250     million dollars be entered in his


      favor and cumulatively against each defendants                                      ,   plus attorney fees and costs and punitive


      damages     to      be decided by a Jury                .




                                                                               19
                                                          4/23/2019 3 43   PM   Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 23 of 46 PageID #:1




                                                                   COUNT II
                         TORTOUS INTERFERENCE WITH PLAINTIFF PROSECUTION 0F

                         CASES            IN DISTRICT         COURT -FELONS RUBEN CASTILLO, GINO
                         AGNELLO AND THOMAS BRUTON
23. Plaintiff adopts and incorporates paragraphs 1- 22 of this complaint as ﬁllly set forth herein


24. Since January                2019 thc crooks and            felons Castillo, Agnello   and Bruton have been blocking

      the ﬁlings     made by           the Plaintiff in a District case          18 -cv-3019   where   Plaintiff   is   suing his


      mortgage company                 chen Laon Servicing               and other defendants for Fraud, Breach of


      Contract      ct   .
                             ,
                                 seeking 5 million dollars in damages and 20 Million dollars in punitive


      damages.

25.   'l'hc   defendant          chen is a notorious white collar criminal crooks who                  have bccn sucd over


      300 times      in          Illinois   ,
                                                sued by every Slates Attorney General      in thc   country   ,   sucd by Florida


      Attorney General and Consumer Financial protection Bureau agdin recently and                                       hit   with


      multi-million dollar judgments                      .




26.   As   recent as just in thrcc                months from January through March 2019 thc following are the

      judgments and orders cntcred against defendants                           chen Loan servicing in        cases identical to


      Mr. Shekar             who      is   thc plaintiff ion case 18- cv-3019        .




Below      are    some of the very rcccnt cases                 in thc   Northern District of   Illinois   whcrc   chen sued

for identical criminal fraud,                    mortgage abuses    likc in this Plaintiffs instant casc in       18-cv-3019


pending in Federal court:


              o    Jury awards              $3.5M    to   woman who      claimed loan servicer   chcn mishandled
                   mortgage           -    Monelte Saccameno        v.   chen before Judge Gottschall,       Illinois    Northern


                   district




                                                                         20
                                         4/23/2019 3 43             PM    Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 24 of 46 PageID #:1




              0   Summary Judgement Granted                 for Plaintiff       -   Donna M.     Griltcrs v.      OCWEN
                  LOAN SERVICING,         LLC;        ,   Before Judge Alonso,              Illinois   Northern       district


              o   Summary Judgement      granted for Plaintiff ,               Consumer Fraud and Deceptive

                  business Practices ;Sarika         V.    chcn       Loan Servicing,LLC

                  Before Judge Fincrman       ,
                                                  Illinois    Northcm          district




27.   The case against    chen by this Plaintiffwas originally                      ﬁled in State coun            but removed by


      the defendants t0 District court as a tactic,           knowing the           District   coun     is   a hostile forum for


      this plaintiff.


28. Since then Plaintiff has been ﬁling            documents as prose, which “Castillo crooks” deliberately

      delayed by weeksﬁ'omﬁling and waited till detrimental orders entered against the Plaintiﬂ


      to prejudice   the plaintiff‘s cause and casc           ,
                                                                   For instant the felon defendant Thomas Bruton


      instructed his staffto delay the ﬁlings and let the plaintiff‘s ﬁlings deliberately withheld


      until the deadline for   such ﬁlings expired and time barred.


29. Beginning January 2019, the defendant thug and felon                            Ruben    Castillo along with feIOn


      Brulon completely blocked allﬂings             in Plaintiff     case 18-cv-301 9 against his mortgage


      company.

30. l’laintiffbclieves this    crook and thug        Castillo,      Brulon and Agncllo took bribes from the

      defendant mortgage       company   to   “ﬁx the case”              for   them by blocking Plaintiffs ﬁlings                .




31. Additionally the felon Castillo and Bruton blocked a                       new Civil     rights case ﬁled in April 2,


      2019 under 42.U.S    C   Section I983 from being dockcted                       in   order to “ﬁx the case” for the


      defendants which included     Cook      county.

                                                                                                                  “
32.   It is   believed certain defendants         in that   case     “pumped        bribes” to this felon             King of

      Scum-ba i:I” named   Castillo to   “ﬁx the          case”.



                                                              21
                                                           4/23/2019 3 43        PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 25 of 46 PageID #:1




33. Plaintiff causes ofaction in that                        ncw Civil     Rights law         suit   have been irreparably damaged as

      the claims arc time barred aﬁer April 2, 201 9.


34. Plaintiff sccks the entire                   damages sought           in that   new   Civil Rights case as a declaratory


      judgement        in this       count   ,
                                                     bcsidcs seeking compensatory and consequential                       damages caused

      by the “Castillo crooks” obstruction ofjustice                             in the   pending District case 18-cv-3019                   .




Wl-IEREFORE              ,   Plaintiff seek               damages    in   excess of250 million dollars be entered                   in his       favor


and        against the dcfcndants                ,
                                                     plus attorney fccs and costs and punitive               damages       to be decided in


a Jury      'l‘rial.




                  COUNT Ill COLLUSION,CONSPIRACY                                          ,
                                                                                              OBSTRUC'I‘ION 0F JUSTICE

                       COWARD FELONS/DEFENDANTS RUBEN CASTILLO, GINO
                       AGNELLO, THOMAS BRUTON

35. Plaintiff adopts          and incorporates paragraphs                     1-    34 ofthis complaint as          fully sct forth herein.


36.   On January        15, 201 9 as stated earlier, the defendant thug Castillo in collusion with                                    felons


      Agnello and Brulon masterminded a criminal conspiracy tofabricale                                         ,   mamfacmre an

      amended Executive committee order                             to   completely shut the door for plaintijfto counhouse


      t0   seek rcmcdics         ;    committed criminal obstruction ofjuslice by making                             it   impossible t0


      prosecute the plaintiff‘s claims against the defendant                                  chcn in case     18-CV~3019.


37. Besides, “Castillo crooks”                        committed crimes 0f treason on the constitution ofbolh                          Illinois


      Constitution Section 1,2,4- 3 and United States Constitution in violation 0f First
                                                      1
                                                                                                                                ,
                                                                                                                                     Fourth


      and Founeemh amendment Rights                            .




       'I‘hc
38.             felon and thug Agnello d0 not even                        work     at thc District     court neither his Fellow


      Hispanic felon Castillo has any                        damn   business poke his           “mug    shot” scum-bag face          in




                                                                            22
                                                         4/23/2019 3 43                    PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 26 of 46 PageID #:1




      Seventh     circuit business              as lo any        communication                      Plaintiff    had with a “prose clerk 2”                  in


      Seventh     circuit as narrated in                opening paragraphs                      .




39. Aﬁcrfabricating            a    lie    as to an       E   mail communication had with felon Agnello by this


      Plaintiff reporting an imbecile “prose clerk                                    2” with no name                     born   10   thousand fathers!)
                                                                                                                  ,   (



      the lhug Castillo manipulated in his                        ECO         t0       defend his crimes OfCIass 3 felony that Plaintiff


      communication           to    a “U.S marshal protected Judicial person”.


40. But the       coward crook             Castillo      covered        it    up as         l0 his real        criminal intenl          in    draﬁing

      garbage     ECO, by withholding                    the “Notice 0f Filing”                      communication -which                     is   nothing but a


      Notice of ﬁlling             in   United States Supreme court served on thc respondent                                                 in    Seventh

      Circuit, as to        which       this   crook and piccc of scum-bag and felon Castillo has nojurisdiclion.

      It is   a ﬁling   where U.S Supreme coun                          is    thc only Court               who   has exclusive jurisdiction on


      the     Impeachment          Petition     ,
                                                    irrespective         of what the content                    says.


41.   However      fclon Castillo Iied in his                   ECO      as t0 an ‘inappropriate ﬁling” in Seventh circuit. So


      cvcn playing devil’s advocate                      this    felon crook Castillo has n0                          damn       business Io poke his


      nose with Seventh Circuit anyway. That                                 is       ChiefJudgc Diane                    Wood     jurisdiction       and

      authority and this crook                  Castillo stopped                  on Chiel’Judge Wood’s                    tocs.


                                                                                                           “
42.   Even      thc contents        of the Petition             for     Impeachment                  arc       conﬁdential” as they are part of


      conﬁdential proceedings Io take placc before Senate committee on Judiciary                                                             in    closed doors


      proceedings       .




43.   The thug and felon Agnello                    ,
                                                        another piece ofscum-bag miscalculated this Plaintiff


      intelligence that        this       crook Agncllo covert dirty operation of colIuding and conspiring with


      crook Castillo will not come to lime                            light       .
                                                                                      'l‘hLIg   Agnello from Seventh circuit sneaked                         in




                                                                                      23
                                                      4/23/2019 3 43        PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 27 of 46 PageID #:1




      cunningly to felon Castillo           in District        coun and both conspired, masterminded                                     to draft a


      trash     ECO      criminalizing this plaintiff.


44. These        two    felons Castillo and Agncllo illegally gained access to those                                    Supreme court

      Impeachment petitionﬁlings which was served and noticed                                     t0 a   respondent “Easterbrook”                           in



      Seventh       circuit. Essentially these           tow    felons “bootlegged” or “stole” the respondent                                    copy of

      the       impeachment      petition served        on Easterbrook            ,   but the    coward        felon Castillo “withheld”


      that information in his         ECO how even got his                   hands 0n the respondem copy 0f (he

      impeachment            petitions served     and noticed as required under Supreme court Rule 22 and 29


      (3   ).




45. Thereaﬁer stealing the copy               ,
                                                  the felon Castillo lied in his            ECO         that       (   the respondent


      Easterbrook copy ofthc impeachment petition                            )   was a Seventh          circuit ﬁling to build                   on   his


      criminal agenda to draﬁ a garbage                  ECO. Nothing              ﬁled with thc clcrk of thc Seventh circuit


      ncthcr this felon Castillo can prove anything this Plaintiff ﬁled with the Clerk oflhe


      seventh circuit as to impeachment petition of Eastcrbrook. Neither this felon Castillo can


      show any word ofhis             trash   ECO         has any truth or fact to              it.    IrrCSpectively           ,
                                                                                                                                    it   is   not this


      thug Castillo       damn    business any          way    as he   is   not a Circuit Judge           ,
                                                                                                              or   Chichudge 0f Seventh

      circuit     and hc has no jurisdiction over Suprcmc court where the Petition                                       for   Impeachment

      was       ﬁled.


46.   Even Seventh           circuit has   no jurisdiction over the               Plaintiff‘s         ﬁlings in U.S            Supreme          court.


      The respondent/ defendant has                   10 ﬁle   whatever hc wanted               in    U.S Supreme              court.


47.   So    this felon,      crook and duschcbag bag Castillo besides no                         damn         business to write a


      garbage called          ECO   based on a ﬁlings made                  in   U,S Supreme coun which was noticed                                to the


      respondent        in   Seventh Circuit      ,
                                                      committed felony lheﬁ ofa court ﬁlling made                                   in U.S.




                                                                       24
                                                             4/23/2019 3 43       PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 28 of 46 PageID #:1




      Supreme       court.         So    this   crook has no jurisdiction                to write    any trash called “Executive

      Committee order”               .   As such     that “trash” called Executive                   Committee order has no               effect or


      force as     it   is   entered with no jurisdiction for this scum-bag Castillo,.

                                                                     “
48.   Even assuming               thc contents as alleged                 inappropriate” in           ECO,     that   is   for the    U.S Supreme

      court    and Senate Judiciary committee                        to interpret         and not     this   crook Castillo as he has no


      damn jurisdiction.

49. Plaintiff in his Petition for                   impeachment 0f felon                  Castillo has also asked the                Supreme court

      and Senate Oversight committee on Judiciary                              to       ﬁnd   Castillo in direct criminal contempt                0f


      thc   U.S Supreme court                   for this crook Castillo usurping                     the   Supreme court          jurisdiction as


      evidenced         in his trash        ECO, and           Plaintiff has sought criminal sanctions against felon


      Castillo including prison time.


50. In fact    ,
                   in thc Petition          ﬁled    in       U. S Suprcmc court           in ils     “PREMEBLE” clearly warns                   and


      put   on notice        as   shown below            ,
                                                              as Plaintiff foresaw there             may bc some venomous               scorpion


      crooks   like Castillo             Agnello, Bruton           may abuse        ,
                                                                                        harass   ,   threaten this plaintiff for exercising


      his constitutional             rights      of seeking Impeachment ot'ruthlessjudicial tyrants ,judicial


      terrorist    and judicial dictators                like the felon      Castillo.


      PREAMBLE                    'l'O   THE IMPEACHMENT PETITION FILED                                          IN U.S          SUPREME

      COURT AGAINST SEVENTH CIRCUIT RESPONDENT EASTERBROOK ET AL.
                         “
                              This Application, Petition and the contents 0f this Petition                                  is   ﬁled in this


United States Supreme Court and hence                              this   United States Supreme court                  is   the only authority


who    has mandate on this application and jurisdiction.                                  Any      ﬁlings in any coun, including this


United Slates Supreme court against a lowcr court are ﬁled as a malter afright and under the


absolute immunity              and Constitutional protection from                         retaliation, persecution, harassment                   and



                                                                             25
                                                      4/23/2019 3 43           PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 29 of 46 PageID #:1




threats offhis applicant by the defendants                          ,
                                                                        since such Petitioner rights Io havc access to couns


to redress      grievances arefundamental constitulional rights guaranteed under the United States


Constitution      on pleadings ﬁled                in a   Court of Law and arc immunefrom retaliation by abusing


the authority      by the defendants.”

51.   Due     to the   amended        ECO         fabricated from a criminal conversion of Supreme                              coun    ﬁling,


      and referencing “tacitly” and “cunningly”                               the Respondent      copy ofthc Impeachment

      petition as if    it   was ﬁled        in   Seventh Circuit         ,
                                                                              plaintiff has    sought Federal criminal


      investigation         on the criminal crooks and thugs                     Castillo     and Agnello      ,
                                                                                                                   with Inspector General


      0f U.S Dept of Justice and FBI Director, besides Senate Oversight Committee on Judiciary.

52. Additionally        ,
                             Plaintiff has ﬁled a            supplement         to the   Impeachment       petition    of Castillo with

      U.S Supreme court and Senate Judiciary Committee                                   to   subpoena the E mail

      communications amongst                      Castillo   ,
                                                                 Agnello, Bruton and Easterbrook from                   November           27,


      2018 through current and on going and continuing                              to thc full   discovery through Trial ofthis


      case.


53. Plaintiff himself intend to                   subpoena those E mails and server                log,   phone      calls log in


      connection with          this   case as part ofdiscovery.


54.   Any     “alleged language” in thc impeachment petition for which this crook Castillo                                          ,
                                                                                                                                        has no


      access in the ﬁrst placc           ,
                                             was embroidery on a request through a                        Petition     in   U.S Supreme

      court t0 refer the unscrupulous, ruthless judicial tyrants, judicial terrorists                                 who commit

      tyranny donning a black robe and treason on the United States Constitution                                            ,
                                                                                                                                to be


      impeached and removed by the Senate Judiciary Committee and                                         is   a constitutional and


      nonviolent process and            is    Plaintiff constitutional right.




                                                                          26
                                                                4/23/2019 3 43           PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 30 of 46 PageID #:1




55. So, in essence the                coward eunuch and faggot Agnello sneaked                                             through the back door of


      felon Castillo         ,   by passing            his      boss          Chichudge Diane Wood and                      “butt-kissed” his fellow


      I-Iispanic felon Castillo                   in District            court     to fabricate an order               ,
                                                                                                                           and draﬁed               in   a   way

      plaintiff will be treated like a criminal if he appears in his civil cases,                                                    with armed U.S


      Marshall thug escorting                     in   and out 0f court!!!.


  .   The garbage          ECO        has no force or cffcct as the thug Castillo has n0 jurisdiction to cmcr such


      an (outrageous, egregious                        )   ECO       ,
                                                                         as to ﬁlings       made         in   U.S Supreme             court,             neither this


      crook Castillo has any                 damn          right         to block plaintiffﬁlings in his                   pending case 18-cv-3019.

      “
          Any   orders entered withoutjurisdiction are nullity                                           and void am! has no                effect.           The

          aggrievedparty who                 is   a victim ofsucl: judicial overreaclt andjudicial abuse can seek

      damages         in   a court as there                is   no immunity Qroleclion                         Cary V Piphus, 434

                                             “
      US 24 7,253          ( 1 978)               Judicial Immunity                 is lost         when a Judge had nojurisdiclion and/or

          lackjurisdiclion" .See                   zel/er       v.   Rankin,101, S.Ct 2020, 451                        US 939.,           69 L.Ed 2d 326”                   .




                                                                                                                                          “ king”
57.   As    stated before         ,   this   piece of scum-bag Castillo                             is   in delusion        hc   is   a           and this

      plaintiff   is   a slave 0r peasam                     like    used t0 bc      in   an outdated uncivilized monarchial period                                     .




      This felon Castillo               is   not “king” ol'anything                  ,
                                                                                          hc   is   not even a        human being               ,   but an evil


      despicable scum-bag with his “throne” as his                                       toilet scat.         President     Trump          is       right,    America

      should “kick thc asses” ofthese Hispanic thugs Castillo and Agnello out ofUnitcd States, as


      hc says thcsc are criminals.


58.       Plaintiff   is   not going Io be intimidated 0r shaken in his boots because this coward eunuch


      thug Castillo hiding under a coward veil ofa black robe threatenedlo                                                            kill this plaintiff             by

      abusing and mis-using his authority                                 ;   by thc thug       Castillo’s abusive               ,   libelous, slanderous


      defamatory trash culled “Executive Committee order”                                                     for   which plaintiffgivc                   his foot.




                                                                                    27
                                                   4/23/2019 3 43      PM   Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 31 of 46 PageID #:1



                                                          “
59. Plaintiffwill burn this crook Castillo                    ass” and “Castillo crooks”               ,   commonly   referred as


      defendants in a Jury Trial in this case and hold him accountable for his abuses and felony


      high crimes of Class 3 Felony            ,
                                                   criminal obstruction ofjustice ofblocking Plaintiff’s                       ﬁlings


      in his case,   and   this “Castillo     crooks” brought to justice.


                                                         COUNT IV x             l4


AGGRAVATED STALKING HARASSMEN'I‘,THREATS, DEFAMATION PERSE
               VIOLATIONS UNDER 720 ILCS 5/12~7.4
             AGGRAVTED STALKING 740 ILCS 21/5 Sec.5
                                        740 ILCS 145 Libel and Slander Act
                                                     ALL DEFENDANTS

60. Plaintiff adopts       and incorporates paragraphs              l-   59 ofthis complaint as              fully set forth


        herein.


61.   The   vicious conduct     ,   the criminal acts committed             by the “Castillo crooks”             as narrated in the


      foregoing counts and paragraphs arc violations ofthc law as rcfcrrcd in Illinois legislature


      under 720 ILCS 5/12-7., 740 ILCS 21/5 Sec.5 ;- Aggravated Stalking and Harassment                                        ;




      740 ILCS 145 Libel and Slander Act

62. 'l‘hc criminal acts arc carried out             by the “Castillo crooks” as a              retaliation for ﬁling    an


      impeachment      petition ﬁled against a respondent Eastcrbrook in seventh circuit, and the


      resulting    “ECO”; blocking           ﬁlings ofthe Plaintiff to tortuously interfere in his prosecution of


      his case against     chen in       18-cv-3019       ~all   constitute criminal acts          of aggravated harassment,

      stalking, obstruction ofjusticc as t0            which     civil   damages     are sought in this law suit.


63.   Due   to   continued abuses by the “Castillo crooks”                  ,
                                                                                vicious   ,
                                                                                              malicious sadist acts as


      described in the foregoing paragraphs               ,
                                                              plaintiff suffered     damages       .




64.   Thc conduct narrated          in the   foregoing paragraphs and in thc                  BACK GROUND FACTS

      SECTION,       are deliberately undertaken              by the “Castillo crooks”                 with vicious, sadist intent




                                                                  28
                                                  4/23/2019 3 43         PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 32 of 46 PageID #:1




      to harass, stalk,        defame the      plaintiff   ,
                                                               to cause humiliation           and to appease and quench these

      ‘blood thirsty hounds’ sadist appctitc /plcasure with a fantasized, imaginary illusion of


      immunity         that these     crooks cannot be sued on the coward                     veil   of immunity which these

      “Castillo crooks” wiIl not have and will not qualify.


65. Plaintiff is prepared with brief to              have any motions             t0    dismiss on immunity denied


      summarily. Besides               felony criminal acts are not even qualiﬁed                        for   immunity defense.

66.   Due     to continued stalking,           harassment and threatening behavior by thc “Castillo crooks”


      plaintiff suffered        damages.

67.   The vicious       ,
                            malicious sadist acts as described                 in the   foregoing paragraphs arc


      deliberately          and wantonly intended by the “Castillo crooks”                         to   harm    thc Plaintiff and cause


      damages.


68. Defendants          defamed       Plaintiff intentionally        by projecting him               to the    whole world as a

      criminal     ;
                       there    is   no possible way lhc felon Castillo did not know                           that the statements he


      made    in   ECO was           false,   and ifthcy somehow           did, they        wcrc     willfully blind, a state legally


      amounting        to   knowledge.


69.   Defendants also deliberately defamcd and damaged tho Plaintiff case 18-cv-3019                                         ,   by

      deactivating e-ﬁlings            ;
                                           condemning      all   ﬁllings   ;
                                                                               conditioning        all   ﬁlings should go through


      this felon Castillo        (and Bruton approval), even though hc                       is   not thc assigned judge to the


      case.


70.   As   a direct and proximate result 0f the criminal acts by the Castillo thugs as set forth herein                                   ,




      Plaintiff suffered        damages and continue             t0 suffer      damages       ,
                                                                                                  and such damages include but


      not limited t0 damages 10 his pending case 18-cv-3019                             ;
                                                                                            his personal life, his career,


      reputation in his professional circles               ,   peace and tranquility to Plaintiff and his family                  .




                                                                    29
                                                4/23/2019 3 43     PM Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 33 of 46 PageID #:1




  WI-IEREFORE,             the Plaintiff requests this Honorable Court to enterjudgment in his favor for


 money damages             in   cxccss of THIRTY         MILLION DOLLARS                    plus attorney’s fccs and costs


 be entered against each of the individual Defendants                        and such other           relief as thc court   deems

  proper and      just.


                                                           COUNT V
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AND MENTAL ANGUISH


71. Plaintiff adopts         and incorporates paragraphs         1-   70 0fthis complaint as              fully set forth herein.


72. Defendants “Castillo crooks” inﬂicted severe                   harm and damages              to Plaintiff    to cause      him

      emotional trauma and distressful experience as proximate result of dcfcndants’ despicable,


      vicious evil acts         which   started in   2012 and continuing      as of datc of this law suit in             2019   as


      plcadcd    in the    previous paragraphs.


73. Dcfcndants’ conduct, as described in this complaint,                     was extreme and outrageous. Thcsc                  arc


      not run-o f-the-mill contract or statutory violations.            'I‘his is   conduct that goes beyond             all



      bounds ofa'ecency, such           that reasonable people,       on hearing        the facts,     would bc compelled       to



      feelings   of resentment and outrage—a point on which                   wc nccd       not speculate.


74.   The conduct of thc defendants was calculated                 to cause    extreme emotional             distress,   mental


      anguish to Plaintiff and the “Castillo crooks” did so, driving the Plaintiff to wit’s end for


      worry   at loss     of his pleasures of lifc, which are         lost   due   to   stress   and anguish caused by tho


      intentional tort acts        of thc “Castillo crooks”.

75. Plaintiff’s personal life           and family peace ruined         by the “Castillo crooks” ‘dcfcndants’

      intentional, malicious torts act          which included        frivolous, baseless         ,
                                                                                                       venomous, vicious

       fabricated   ECO.




                                                              30
                                               4/23/2019 3 43               PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 34 of 46 PageID #:1




76.   These emotional consequences are                   natural, severe          and extreme. These sorts of effects were


      De fcndants main         intention,   who     recklessly disregarded the probability or virtual certainty


      that   it   would have these      effects.   And     it   was Defendants’ outrageous conduct over                  the past


      several years, speciﬁcally since 201 8 of multi-Iaycr abuses, with thc felon Castillo


      culminating his abuses by his January 15, 2019                         ECO     ,
                                                                                         an ovcrrcach ofexlreme abuses


      further that forcsccably         and proximately caused these                      effects.


77. Plaintiff        is   damaged, not only        in the special          pecuniary ways indicated, and in ways causing


      great emotional distress and anguish but in their reputations, being represented to the world


      and the business community as a criminal                     ,
                                                                       irresponsible, frivolous individual            by the abusive

      ECO         masterminded by thc felons         Castillo,         Agnello and Brulon.


WHEREFORE,                 Plaintiff claims   FIFTY             million dollars in          noneconomic damages and request

$100 million          in punitive     damages       for his      emotional distress and to punish and deter


Defendants for such abuses and criminal acts under the                               veil   of immunity.

                                                         COUNT VI
                                      PUNITIVE EXEMPLARY
                                                     ,
                                                                                    DAMAGES
                                              ALL THE DEFENDANTS

78. Plaintiff restates and re-allegcs paragraphs                       1   through 77 of this Complaint          at   Law as

      fully set forth herein.


79. ’I‘he facts pleaded in this complaint in thc foregoing                          Counts          and the resulting damages arc


      output product of evil acts of ﬂagrant                ,
                                                                arrogant      ,
                                                                                  wanton and deliberate abuses by the

      felon       Ruben    Castillo   and his co- defendants as stated                   in all counts,   and arc carried out by the


      defendants with willful, malicious intent t0 cause harm                              to thc Plaintiff   and are well qualiﬁed


      for punitive        damages, the amount            t0 be    decided by a Jury.




                                                                       31
                                                  4/23/2019 3 43         PM   Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 35 of 46 PageID #:1




80. Plaintiff will prove to a Jury                 due   to the    outrageous abuses, malice, wanton              ,   deliberate


      criminal acts of“CastiIlo crooks” and intentional tort acts                           ,   defendants are liable lo pay


      punitive   damages awarded         Io the plaintiff.


8].   The despicable       sadist perverted crook, a              psychopath and crook Castillo              and thc “Castillo

      crooks” defendants       — and    felons Agnello, Bruton carried out the sadist acts ol‘blocking


      Plaintiff ﬁlings with willful malice               and knowledge         that such acts will cause       harm      to the


      Plaintiffand his case and cause.


82.   The   actions ol'thc        Defendants were wanton, reckless and willful and perverted sadism.


83.   The Defendants acted with          reckless disregard to laws              ,   Statutes and     knew   all thcir



      unlawful acts against the Plaintiff arc punishable                      in a Civil action qualifying for punitive


      damages awarded         to the Plaintiff.


84.   As   pleaded   in   cvcry counts of action in          this complaint, the            Castillo Defendants       have caused

      enormous harm, severe          injury to Plaintiff , plaintiff ‘s reputation                   and the defendants

      intended lo inﬂict such damages through their intentional tort acts as narrated in in each


      counts of action and opening paragraphs.


85.   As pleaded       in cvcry counts ofaction in this complaint                    ,   defendants   knew   their


      malicious vicious acts would cause harm to Plaintiff and thcrc will bc consequential


      damages, as proximate cause ot'lhe defendants’ ruthless                            ,sadist criminal acts.


86.   As   a direct and proximate result ofthc actions ofthe Defendants as detailed in this cntirc


      complaint   in   above counts      ,   it   is   clear that the de fendams deliberately indulged in


      numerous    tort acts,      including criminal acts           ,
                                                                        including criminal intent to inﬂict battery on


      plaintiff if he appears in his case,                lo injure     and harm the Plaintiff and cvcn to commit

      murder on      Plaintiff.




                                                                   32
                                                4/23/2019 3 43          PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 36 of 46 PageID #:1




87. Plaintiff      exercising his due lawful constitutional right of ﬁling papers in court                                       ,
                                                                                                                                     including


      Supreme     court, right to question the judicial abuses,                           is   plaintiff‘s     “Bill   ofRights” as an


      American Citizen and such           rights are guaranteed t0 the plaintiff                              by the Constitution 0fthe

      United States.


88.   As    a retaliation and intimidation and criminal extortion to prohibit Plaintiff from exercising


      his   above legal    rights, the felon        and white collar criminals Castillo                         ,
                                                                                                                    Agnello, Bruton


      Doe Dammons, Jason Wojdylo chose                      to threaten         ,
                                                                                    harass,       and block ﬁlings and shut the door


      to   courthouse as ifthis    damn crook             Castillo    own the            entire    Dirksen Federal Building.


89.   Based upon     all   the foregoing facts and pleadings,                       it   is    clear   beyondprepona’crance 0f


      doubt    that the    defendants acted         in reckless disregard to Plaintiff’s                        rights,    repeatedly


      violate the charters ofIlIinois       and United States constitution                              to   commit criminal         acts under


      arrogance of(un)qualiﬁcd immunity ,acting under color oflaw and indulged                                                 in    felony acts


      to   cause harm to Plaintiff, knowing fully                 chl   there            would be consequences               for their tort


      acts.


90.   The     “Castillo crooks”     arc basically blood thirsty hounds and criminals                                       and felons      taking


      cover under the coward veil ofa black robe and under color 0f law.


91.   The arrogance ofthugs         Castillo        ,
                                                        Agnello   ,
                                                                      Bruton ,Dammons                    ,   Wojdylo   ,
                                                                                                                           fantasizing these


      crooks are some sort       ofdamn         super     human by          a   cowaId           veil   hiding inside        an unqualiﬁed


      costume and given guns         ,
                                         in delusion that they could                           engage    in   unlawful acts, are qualiﬁed


      for punitive   damages before a           Jury.


92.   The thugs     Castillo,   Agnello     ,
                                                Bruton abused the authority and the subsequent criminal acts


      were     /arc viciously conceived         ,
                                                    prc-meditated       ,
                                                                            masterminded t0 harm the Plaintiffwith
                                                               4/23/2019 3 43            PM Imaged
      Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 37 of 46 PageID #:1




      wanton        ,
                            deliberate malice, for             which punitive damages are sought as matter of law                                       ,
                                                                                                                                                            against


      each individual defendants                     who        are the actors in this causes of action                         .




93.   Based upon               all   0fthe foregoing facts and pleadings,                     it   is   clear that defendants violated the


      law;   all        relevant statutes cited in this complaint and committed unconscionable, sadist


      perverted acts against the Plaintiff                            including maliciously libcling and slandering the


      Plaintiff         Mr. Shekar as a criminal; and defaming                               Plaintiff by        an   illegal        ,
                                                                                                                                         Unconstitutional


      Executive order slandering the plaintiff as a criminal; and published                                                it       for the   whole World

      lo soc,   when           this felon Castillo             d0 not oven v have jurisdiction                     for such outrageous                      ECO

      hc draﬁcd for Lhc “alleged causes” which did not cvcn occur                                            ;
                                                                                                                 even assuming any cause

      Felon Castillo has no jurisdiction.


94.   As   stated,           any ﬁlings made          is   with           'l‘hc   United States Supreme court                   ,
                                                                                                                                    not even Seventh


      circuit, leave            alone District coun for this “scum-bag face” felon Castillo to pokc his nose.


      Nothing ﬁled                   in   Seventh   circuit as lied               by duschebag Castillo           in his    ECO           or in District


      Court (against someone                    in   Seventh          circuit).



  .   Based upon               all    the foregoing facts and pleadings, defendants felons Castillo, Agnello,


      Bruton    ,
                        Dammons Wojdylo     ,              ,
                                                               Fitzpatrick are liable as individuals for punitive                                 damages and

      every individual defendants                     who           arc    actors    ,
                                                                                         accomplices      in this     causes of action              .




96.   Based upon               all   the foregoing      it is       very clear defendants intended to incriminate plaintiff


      indulged in unscrupulous acts, maliciously persecute tho Plaintiff; proﬁle the plaintiff;


      committed felony crimes 0f malicious persecution masterminded by                                                          a crazy       ,   psychotic,


      neurotic          ,   psychopath and criminal                       Castillo   and felons Agnello and Bruton.


97.   Based upon               all   the foregoing      it     is   very clear defendants intended to incriminate plaintiff




                                                                                    34
                                              4/23/2019 3 43        PM   Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 38 of 46 PageID #:1




      and to cause harm to Plaintiff painting him as a criminal, with a                     false   ,
                                                                                                        fabricated    ECO      with


      the false   hope   this felon Castillo       and Agnello can get away with             it.




98.   The   despicable, unconscionable, unscrupulous acts of the defendants as described above


      warrant severe punitive damages are to be awarded                   in   favor of Plaintiff and against each


      individual defendants      .




      WHEREFORE, the Plaintiff                requests this Honorable Court to cntcrjudgment in                             his favor


      and against each of thc         Defendants for punitive damages cumulatively                       in   excess of      ONE
      BILLION DOLLARS                 and any such amount a Jury ﬁnd               fair   and just and punish and deter


      the defendants     from indulging       in   such acts against thc       Plaintiffs   and/or towards anyone in


      future plus costs, attorney fees.


             VII.   ORDER FOR PERMANENT INJUNCTION, ORDER OF PROTECTION
                                            AND RESTRAINING ORDER
99. Plaintiff incorporate the paragraphs              l   through 98 as    if fully stated herein.



100.        The abuses, criminal      acts and despicable       ,   sadist pcrvcrlcd psychotic behavior                 ,
                                                                                                                            and

      misconduct by Castillo crooks described in the foregoing paragraphs are deliberately


      intended,     maliciously and viciously carried out by the defendants and they intended to


      cause harm to      Plaintiff.



101.        The foregoing paxagraphs         will also inform the court these Castillo thugs arc                        neurotic


      psychopath, mental case         who    belongs in an asylum and evil crooks with provable mental


      health and psychotic problems            ,   arc violent maniacs     ,
                                                                               blood thirsty       mad dogs      ,
                                                                                                                     out of control


      psychopath     who   carry guns and arc capable Io             commit murder and             to inflict other injuries


      to the Plaintiff , his family     .




                                                               35
                                                     4/23/2019 3 43    PM   Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 39 of 46 PageID #:1




102.     These     “thugs”      belong in an asylum under a court order and are endangerment                                         to the


   public. This    crook Castillo              is   as dangerous cvi] thug as a serial killer.


103.      Based upon     all   the foregoing facts, pleadings, evidence,                          it   is   clearly evident the


   defendants pose an enormous threats to the security                              ,   safety   of the          Plaintiff   Mr. Shckar and


   his household.


104.     Defendants are neurotic, perverted psychopath maniacs                                   who        are capable      of committing

   capital crimes like        murder       .




105.     I’lainliffsecks     an Order of Protection, Permanent injunction                                        and Restraining order that

   Rubcn     Castillo,   Gino Agnello, Thomas Bruton, “Doe”                               Dammons and                Jason Wojdylo or


   anyone under      their control         and command should never appear within 1000                                       feet ot‘the


   plaintiff   .




106.     Pursuant to     ILCS    5/12-7.4;           720 [LCS 5/47-10       ,
                                                                                    740 ILCS 21/5 Sec.5 ;720 ILCS 5/47-15;

        720 ILCS 5/8~4       (a),
                                    -
                                        Felony Solicitation, Conspiracy and attempt to commit an offense

        pursuant to 720        ILCS       5 (a) Criminal         Code, Article            8, Plaintiff           seeks injunctive relief


        and requests   this    Honorable Court cntcr an Order of Protection                                  ,
                                                                                                                 Permanent injunction and

        Restraining order against              all   the defendants, and enter an order to enjoin the defendants


        that the defendants,        its   agents,      its   representatives            arc Prohibited and restrained               ﬁom:

               o   Contacting. Communicating with Plaintiff , his family in any form, shape or


                   manner

               o   Prohibited and restrained                   ﬁom appearing,             approaching the Plaintiff within 1000


                   feet in     any place including courthouse                   .




107.     Plaintiff seeks in addition the following relief:




                                                                     36
                                                    4/23/2019 3 43     PM   Imaged
       Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 40 of 46 PageID #:1




         a.   Justice requires that              Defendants be ordered to immediately desist from continue to


engage   in disparaging           and defamatory conduct


         b.     Permanent injunction ordering Defendants                      to   immediately cease any further or


continued disparagement             ,
                                        tortious interference in Plaintiffs cases, his ﬁlings in his cascs                    ;   his


new    case ﬁled on April 2, 2019


         c.   Cease   & Desist order issued on the defendants ﬁom contacting                           ,
                                                                                                           communicating with

Plaintiff, in    any form, shape or manner                ;
                                                              cease   & desist ﬁom appearing,              approaching the


Plaintiffwithin 1000 feet


          d.    Allow a bodily attachment of Ruben                Castillo wilh a standing warrant for arrest                     of the


defendants, speciﬁcally thugs and felons                      Ruben   Castillo,    Gino Agnello    ,   Thomas       Bruton,


Dammons, Jason Wojdylo                  -
                                            by Kanc County Sheriff police without any Rule                    to   show cause

hearing of any violations of the Restraining Order.


                      VIII   .   WARRANTS FOR ARRESTS AND CRIMINAL CHARGES
         AGAINST RUBEN CASTILLO, GINO AGNELLO AND THOMAS BRUTON

                                 PURSUANT TO CRIMINAL STATUTES 720 ILCS 5/8—4 (a)                                        ;


                                                  7201LCS 5   Criminal Code, Article 8 —
                                                                (a)
                                        Solicitation, Conspiracy and Attempt to Commit Felony


108.    PlaintiffadOpts and incorporates paragraphs l- 107 of this complaint as fully set forth


    herein.


109.    It is   abundantly clear to prove beyond reasonable doubt                      in   a criminal prosecution that the


    defendants      Ruben        Castillo    ,
                                                 Gino Agnello and Thomas Bruton committed Class 3 Felony

    crimes pursuant lo Pursuant to 720 ILCS 5/32—1 3 and violated other criminal statutes,


    indulged in and committed Felony Solicitation                       ,   Conspiracy and attempt           to   commit an




                                                                  37
                                                           4/23/2019 3 43            PM Imaged
           Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 41 of 46 PageID #:1




       offense pursuant t0 720                     ILCS    5/8-4 (a) pursuant to 720             ILCS    5    (a)   Criminal Code.


       Article 8       -   Solicitation,      Conspiracy and Attempt                    t0   commit   First   Degree Felony.

1   10. Plaintiﬂ‘seeks               warrant be issued for the arrests of Ruben Castillo, Gino Agnello and


       Thomas Bruton and                   to bring thcsc felons t0 justice.


l 1   1.   The defendant crook Ruben                   Castillo and others are sued as individuals as this                      law   suit



       primarily based and focused on the “manufactured and fabricated                                             ECO”   which was created

       when thug           Castillo had       r10   jurisdiction.


1   12.    Duo    t0   reason stated above            in   paragraph     1   l   I    Plaintiffwill also be vigorously opposing any


       free   defense by U.S Attorney’s appearances t0 any 0fthc defendants                                          at the   American tax

       payers expense lmonics                  ,
                                                   as thc defendants acts are not eligible for such free defense; the tort


       acts   and other violations are not related                  t0       any judicial duties, administration or otherwise. In

       fact   ECO          is   a nullity and void and has          n0       effect as lhc felon Castillo            had n0 jurisdiction t0


       enter such          ECO       .




                                                             JURY DEMAND

Plaintiffseeks             Twelve Person Jury Demand                   for Trier ofall facts           0n    all   counts.




                                                                                                Respectfully Submitted,



                                                                                                By: ls/Roger Shekar
Dated: April 19                 ,
                                    2019                                                                 Plaintiff


Roger Shekar, RE; M,.B.A;                          LLB
CSA        Ltd.
950 Plum Grove
P.O.BOX 681085
Schaumburg, IL 601684085




                                                                                 38
                          4/23/2019 3 43   PM   Imaged
Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 42 of 46 PageID #:1




                              QExbth't             Q
                              .‘.   4/23/2019 3 43      PM   Imaged
 Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 43 of 46 PageID #:1




                                              Sin        €112
                   51111111112         ﬁnurt       ®f @be mutteh gtates

Reg:   FABRICATED, MANAFACTIURED ADMINISTRATIVE ORDER                                 :12   01698
         (amended 1.15.2019) NORTHERN DISTRICT 0F ILLINOIS

                                      ROGER SHEKAR,
                                                                      Peliiioner,
                                              v.



                                     RUBEN CASTILLO,
                                     GINO AGNELLO              ,

                                                                       Respondents.


       BEFORE CHIEF JUSTICE                HONORABLE JOHN ROBERTS, Jr.,
       and Chairman Of Senate Judiciary Committee Senator Lindsay Graham



     APPLICATION TO CHIEF JUSTICE HONORABLE JOHN ROBERTS, Jr.,
        FOR A REFERRAL T0 SENATE JUDICIARYCOMMITTEE FOR
  IMPEACHMENT AND REMOVAL FROM JUDICARY OF RESPONDENT
   RUBEN CASTILLO TERMINATE THE CLERK OF THE SEVENTH CIRCUIT
                          ;

     GINO AGNELLO; REFERRAL FOR ACT OF SENATE OVERSIGHT
       COMMITTEE ON JUDICIARY T0 INVOKE THE ARTICLES 0F
 IMI’EACHMENT FOR IMPEACHMENT AND REMOVAL 0F RUBEN CASTILLO
      FROM JUDICIARY FOR FELONY IIIGH CRIMES AND MISDEMEANOR                                        ;

 OBSTRUCTION 0F JUSTICE; VIOLATION 0F DUE PROCESS RIGHTS 0F
   THE PETITIONER; ABUSE 0F THE CONSTITUTIONAL RIGHTS OF THE
   PETITIONER; TREASON ON THE UNITED STATES CONSTITUTION; CASE
    FIXING; MALICIOUS PERSECUTUON; VIOLATION OF ILLINOIS
  CRIMINAL CODE STATUTES 720 ILCS 5/32—13; CRIMINAL OBSTRUCTION
        0F JUSTICE; FRAUD AND FORGERY TO MANUFACTURE AN
     UNCONSTITUTIONAL ADMINISTRATIVE ORDER CONSPIRED AND
   COLUDED WIOTH RESPONDENT AGNELLO T0 SHUT THE DOORS TO
    THE COURTHOUSE FOR THE PETITONER; VIOLATION 0F EQUAL
    PROTECTION LAWS; EQUAL ACCESS T0 JUSTICE; QUESTIONABLE
  MENTAL HEALTH T0 SIT IN FEDERAL BENCH AS FULLY NARRA'I‘ED IN
      THIS APPLICATION WITH EVIDENCE INCLUDING DEM ENTIA,
    SCHIZOPHRENIA AND PARANOIA; VIOLENT TEMPER WITH EVIL ACTS                                   ;

       ALL OF WHICH AUTOMATICALLY DEMANDS THAT RESPONDENT
              CASTILLO REMOVED FROM FEDERAL JUDICIARY
         FOR THE WELFARE AND SAFETY 0F THE PETITIONER AND
       HIS FAMILY TO IMPEACH AND CONVICT CASTILLO BEYOND
                      ;

   REASONABLE STANDARDS JUST FROM THE RECORD EVIDENCE ALONE
                                                   40
Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 44 of 46 PageID #:1




                    Exhibit B
     Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 45 of 46 PageID #:1




                                       CERTIFICATION

       Pursuant to the provisions of 28 U.S.C. § 2679, as amended, and by virtue of the authority

delegated to me by the Attorney General under 28 C.F.R. § 15.4 and through the United States

Attorney for the Northern District of Illinois, I hereby certify that I have read the complaint in

Roger Shekar v. Rubén Castillo., et al., No. 19 L 000201 (Circuit Court of Sixteenth Judicial

Circuit, Kane County, Ill.), and that on the basis of the information now available with respect to

the incidents referred to therein, I certify that Rubén Castillo, Gino Agnello, Jason Wojdylo,

Christopher Dammons, Collins Fitzpatrick, and Thomas Bruton were acting within the scope of

their employment as employees of the United States at the time of the incidents out of which the

claim arose.



                                             s/ Thomas P. Walsh
                                             THOMAS P. WALSH
                                             Chief, Civil Division
                                             Office of the United States Attorney
                                               for the Northern District of Illinois

Date: July 3, 2019
     Case: 1:19-cv-04555 Document #: 1 Filed: 07/05/19 Page 46 of 46 PageID #:1




                                      Certificate of Service

       The undersigned Assistant United States Attorney hereby certifies that in accordance with
Fed. R. Civ. P. 5, LR 5.5, and the General Order on Electronic Case Filing (ECF), the following
documents:

                                    NOTICE OF REMOVAL

was sent by first-class mail on July 5, 2019, to the following party:

  Thomas M. Hartwell                               Roger Shekar
  Clerk of the Circuit Court of Kane County        950 Plum Grove
  540 Randall Road                                 P.O.Box 681085
  St. Charles, Illinois 60174                      Schaumburg, Illinois 60168-4085

                                              s/ Thomas P. Walsh
                                              THOMAS P. WALSH
                                              Assistant United States Attorney
                                              219 South Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-5312
                                              thomas.walsh2@usdoj.gov
